Citation Nr: 9931019	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-18 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1963 to August 1964.

This matter was originally before the Board of Veterans' 
Appeals (Board) in May 1998 on appeal from a November 1995 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which 
determined that the veteran had failed to submit new and 
material evidence to reopen his claim for service connection 
for bilateral retinitis pigmentosa.  In May 1998, the Board 
found that new and material evidence had not been submitted 
to reopen the veteran's claim.  The veteran appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
January 1999 order, the Court granted a joint motion for 
remand, vacating the Board decision and remanding for 
additional proceedings.  The veteran's case has been returned 
to the Board for action consistent with the Court's decision.


REMAND

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit expressly 
rejected the standard for determining whether new and 
material evidence had been submitted sufficient to reopen a 
claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  A review of the Board's May 1998 decision, and the 
RO's underlying rating decision, shows that they used the 
Colvin standard.   A review of the joint motion essentially 
shows that a remand was agreed to because neither the Board 
nor the RO has considered the new criteria, or provided the 
appellant with notice of its intention to rely on the change 
in law and the opportunity to respond to it.   The U.S. Court 
of Appeals for Veterans Claims has ordered that the question 
whether the veteran has submitted new and material evidence 
be reviewed de novo under 38 C.F.R. § 3.156 (1999), and the 
Board finds that due process requires that the case be 
remanded to the RO.  That is, due process considerations 
dictate that the veteran's claim of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for bilateral retinitis 
pigmentosa be evaluated by the RO under the pertinent "change 
in law."  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Therefore, this case is REMANDED for the following action:

1.  The RO should provide the veteran and 
his representative an opportunity to 
submit additional argument and evidence 
in support of the claim.

2.  After undertaking any additional 
indicated development, the RO should 
adjudicate on a de novo basis the claim 
of whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
bilateral retinitis pigmentosa using the 
Hodge endorsed standard set forth at 38 
C.F.R. § 3.156.  The RO must consider all 
evidence of record.

If the benefit sought on appeal is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and be afforded an opportunity to 
respond before the record is returned to the Board for 
further review. The purpose of this REMAND is to obtain 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











